         Case 2:16-cr-20032-JAR Document 772 Filed 09/12/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )       Case No. 16-CR-20032-JAR
                                                 )
KARL CARTER,                                     )
                                                 )
               Defendant.                        )
                                                 )


                                    NOTICE OF APPEAL

       Sheri Catania, in her individual capacity, gives notice that she appeals to the United

States Court of Appeals for the Tenth Circuit from this Court’s Findings of Fact and Conclusions

of Law (Doc. 758), entered in this action on August 13, 2019.


                                                 Respectfully submitted,

                                                 s/Sheri Catania
                                                 Sheri Catania, KS Bar #17097
                                                 500 State Avenue, Suite 360
                                                 Kansas City, Kansas 66101
                                                 T: 913-551-6670
                                                 F: 913-551-6541
                                                 E-mail: sheri.catania@usdoj.gov



                                CERTIFICATE OF SERVICE

        I certify that on the 12th day of September 2019, this Notice of Appeal was electronically
filed with the Clerk of the Court using the Court’s CM/ECF system, which will send a notice of
electronic filing to all counsel of record.

                                                 s/Sheri Catania
                                                 Sheri Catania
